DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/28/2021 have been entered and carefully considered with respect to claims 1 – 81, which are pending in this application, except for the currently cancelled claims. Certain claims were amended. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 81 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 34 - 39:
	The previous Office Action rejected claims 1 - 81 under 35 U.S.C. 103 as being unpatentable over Rosewarne (US 20140355679 Al), in view of Zhang et al. (US 20200396463 Al), hereinafter "Zhang." Applicant traverses, and according to the amended set of claims enclosed herewith, amended claim 1 is based on claim 5, i.e., amended claim 1 is based on a combination of claims 1, 4, and 5. The other independent claims have been adapted to this claim combination. 
	The Examiner denied the patentability of the subject matter of this claim combination based on a combination of Rosewarne and Zhang but, for the reasons set out in the Remarks section of Applicant’s response, Applicant alleges that this negative view is unjustified.

 Response to Applicant’s arguments
Examiner maintains that the spirit of the claimed invention is in fact captured from the viewpoint of the combination of the cited references. 
Indeed, Rosewarne does not teach in specific terms the following limitations:
sequentially reconstruct the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions along the predetermined dimension by, for a current partition and before proceeding with a subsequent partition, 
deriving a predictor for the current partition by filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode; reconstructing the current partition by correcting the predictor using a prediction residual signaled in the data steam.
 	 	However, Zhang teaches: sequentially reconstruct the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions along the predetermined dimension (See Zhang, Pars. 0007 – 0010; Par. 0054: A slice may include an integer number of CTUs ordered consecutively in a raster scan order; - the processing order suggests a sequential order of reconstructing; Par. 0065 and Par. 0072: neighboring reconstructed samples (reference samples) along a selected prediction direction) by, for a current partition and before proceeding with a subsequent partition, (See Zhang, Par. 0065; See also Pars. 0137 and 0145: subsequent motion compensation suggests again the order of processing) 
 	deriving a predictor for the current partition by filling the current partition (See Zhang, Par. 0074: and Pars. 0091 – 0093; Pars. 0119, 0120 and 0124: predictor derivation or “filling”) depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode; (See Zhang, Pars. 0022 – 0027 and Pars. 0065, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Rosewarne and Zhang, before him/her, to combine the features of those two references in order to implement a conceptual decoder for block-based decoding of a picture, with increases efficiency of intra-coding techniques.
 	Examiner, therefore, refutes Applicant’s arguments, and consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.
However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
  

8.	Claims 1 – 81 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne (US 20140355679 A1), in view of Zhang et al. (US 20200396463 A1), hereinafter “Zhang.”

	In regard to claim 1, Rosewarne discloses: a decoder for block-based decoding of a picture from a data stream, (See Rosewarne, Abstract: method of decoding a plurality of coding units from a bitstream of video data; See also Figs. 2 and 5; Pars. 0058, 0095, 0098 and 0106: functional modules of a corresponding video decoder 200; bitstream data for decoding bitstream data) configured to 
decode an intra-coding mode for a predetermined bock of the picture from the data stream; (See Rosewarne, Abstract: method decodes, according to the determined coding unit structure; See again Figs. 2 and 5; Pars. 0058, 0095 and 0106, as cited above; Par. 0107: predetermined smallest coding unit (SCU)) 
partition, along a predetermined dimension, the predetermined block into partitions, (See Rosewarne, Par. 0116: partition mode used to divide the coding unit into one or more prediction units; coding unit split into 4 prediction units; partition modes resulting in square and/or rectangular shaped prediction units; See also Pars. 0118 and 0128: coding units that contain multiple prediction units) wherein the number of partitions is greater than 2 and/or the partitions are one sample wide along the predetermined dimension; (See again Rosewarne, Par. 0116 as cited above for partition into one or more prediction units; coding unit split into 4 prediction units; See also Pars. 0118 and 0128 as cited above)
Rosewarne does not teach in specific terms the following limitations:
sequentially reconstruct the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions along the predetermined dimension by, for a current partition and before proceeding with a subsequent partition, 
deriving a predictor for the current partition by filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode; 
reconstructing the current partition by correcting the predictor using a prediction residual signaled in the data steam, wherein the decoder is further configured to decode the prediction residual from the data stream in transform domain by decoding coded partition flags for the partitions from the data stream sequentially and inferring that the coded partition flag for a last partition in partition order is set, if all preceding coded partition flags are not set, and, for each partition, 2 154210278.1U.S. Patent Application No. 16/986,628 Attorney File No.: 110971-9444.US01 if the coded partition flag is not set, setting the prediction residual for the respective partition to zero, and if the coded partition flag is set, decoding a transform of the prediction residual of the respective partition from the data stream..
However, Zhang teaches
sequentially reconstruct the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions along the predetermined dimension (See Zhang, Pars. 0007 – 0010: method of decoding video data includes reconstructing a plurality of samples; Par. 0054: A slice may include an integer number of CTUs ordered consecutively in a raster scan order; - the processing order suggests a sequential order of reconstructing; Par. 0065: decoder 30 may reconstruct the pictures of the video data based at least in part on the syntax elements obtained from the bitstream; Par. 0072: neighboring reconstructed samples (reference samples) along a selected prediction direction) by, for a current partition and before proceeding with a subsequent partition, (See Zhang, Par. 0065: Video decoder 30 may reconstruct the pictures as cited above – (video decoder 30 may inverse quantize coefficient blocks associated with TUs of a current CU); See also Pars. 0137 and 0145: subsequent motion compensation suggests again the order of processing) 
deriving a predictor for the current partition by filling the current partition (See Zhang, Par. 0074: prediction block filled with value of neighboring reconstructed samples; See also Pars. 0091 – 0093; Pars. 0119, 0120 and 0124: predictor derivation or “filling”) depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode; (See Zhang, Pars. 0022 – 0027: example of predicting a sample from a reconstructed sample(s), using intra prediction mode; See also Pars. 0065, 0087 and 0088)
reconstructing the current partition (See Zhang, Par. 0065: Video decoder 30 may reconstruct the pictures as cited above – (video decoder 30 may inverse quantize coefficient blocks associated with TUs of a current CU); Pars. 0007 – 0010: method of decoding video data includes reconstructing a plurality of samples) by correcting the predictor using a prediction residual signaled in the data steam. (See Zhang, Par. 0128: Mode select unit 40 may select one of the prediction modes, intra or inter, e.g., based on error results, and provides the resulting predicted block to summer 50 to generate residual data and to summer 62 to reconstruct the encoded block; See also Par. 0145; - The disclosure suggests the operation of correcting a predictor using a prediction residual)
wherein the decoder is further configured to decode the prediction residual from the data stream in transform domain (See Zhang, Par. 0137: reconstruct the residual block through inverse transform unit 60)) by decoding coded partition flags for the partitions from the data stream sequentially; and inferring that the coded partition flag for a last partition in partition order is set, (See Zhang, Par. 0116: flag may be signaled at picture-level,…and/or transform unit (TU) level) if all preceding coded partition flags are not set, and, for each partition, 2 154210278.1U.S. Patent Application No. 16/986,628 Attorney File No.: 110971-9444.US01 if the coded partition flag is not set, setting the prediction residual for the respective partition to zero, (See again Zhang, Par. 0116) and if the coded partition flag is set, decoding a transform of the prediction residual of the respective partition from the data stream.(See Rosewarne, Abstract: decoding residual data; See also Pars. 0016, 0120).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Rosewarne and Zhang, before him/her, to combine the features of those two references in order to implement a conceptual decoder for block-based decoding of a picture, with increases efficiency of intra-coding techniques 
	In regard to claim 2, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain (See Zhang, Par. 0137: reconstruct the residual block through inverse transform unit 60) and re-transform same into spatial domain for usage in correcting the predictor. (See Zhang, Par. 0137 and Par. 0144; - (See teaching of Zhang for correcting the predictor using a prediction residual signaled in the data steam. (See Zhang, Par. 0128: and Par. 0145)))	In regard to claim 3, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain on a partition by partition basis. (See again rationale applied in rejection of Claim 2, the partitions are inherent to the process described by Zhang, as in Par. 0068: QTBT partitioning structure) 	In regard to claims 4, 42 – 43, the claim is cancelled and no longer considered.
	In regard to claim 5, the combination of Rosewarne and Zhang discloses: the decoder of claim [[4]]1, configured to decode the coded partition flags for the partitions from the data stream sequentially and infer, without decoding the coded partition flag for the last partition in partition order, that the coded partition flag for [[a]]the last partition in partition order is set, if all preceding coded partition flags are not set. (The rationales applied to rejection of Claim 3 and Claim 4 also applies to rejection of Claim 5 for the additional limitations of decoding the coded partition flags for the partitions from the data stream sequentially and setting partition flags)  	In regard to claim 6, the combination of Rosewarne and Zhang discloses: the decoder of claim [[5]]1, configured to decode the coded partition flag for a respective partition from the data stream by use of context-dependent entropy decoding using a context which depends on the coded partition flag decoded for a preceding partition preceding the respective partition in the predetermined partition order. (The rationales applied to rejection of Claim 4 and Claim 5 also applies to rejection of Claim 6 for the additional limitations of decoding the coded partition flags for the partitions from the data stream sequentially and setting partition flags; - context-dependent entropy decoding using a context is known in the art, and is applicable to decoding partition flag decoded for a preceding partition preceding the respective partition in the predetermined partition order (See Rosewarne, Pars. 0094: HEVC standard))
	In regard to claim 7, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain on a partition by partition basis and decode a transform of the prediction residual of a predetermined partition from the data stream by decoding a last position indication form the data stream indicating a last transform coefficient position of the transform along a predetermined scan order scanning transform coefficients of the one-dimensional transform; (See rationale applied to rejection of claims 2 – 4 in regard to the corresponding limitations) and decoding transform coefficients of the transform up to the last transform coefficient position along the predetermined scan order from the data stream and inferring that transform coefficients of the transform beyond the last transform coefficient position along the predetermined scan order are zero. (See again rationale applied to rejection of claims 2 – 4 in regard to the corresponding limitations; See also Zhang, Par. 0065 in regard to decoding transform coefficients of the transform) 	In regard to claim 8, the combination of Rosewarne and Zhang discloses: the decoder of decoding transform coefficients of the transform claim 7, wherein the partitions are one sample wide along to the predetermined dimension and the transform is a one-dimensional transform. (Rationale applied to rejection of Claim 7 also applies, mutatis mutandis, to rejection of Claim 8, the additional limitations being met also by the combination of Rosewarne and Zhang) 	In regard to claim 9, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the decoder is configured to partition, along the predetermined dimension, the predetermined block into the partitions, wherein the partitions are one sample wide along the predetermined dimension, decode the prediction residual from the data stream in transform domain on a partition by partition basis with using a transform per partition, (Rationale applied to rejection of Claim 7 and Claim 8 also apply, mutatis mutandis, to rejection of Claim 9, the additional limitations being met also by the combination of Rosewarne and Zhang) wherein the transform is a DCT transform in case of the intra prediction mode not being a planar mode, and a DST transform in case of the intra prediction mode being the planar mode, or the transform is a linear transform a type of which is selected based on one or more of the intra prediction mode, an dedicated syntax element and the predetermined partition order. (See above reasoning on the basis of rationale applied to rejection of Claim 7 and Claim 8; See also Zhang, Par. 0135: Transform processing unit 52 applies transforms, such as a DCT or a DST)  	In regard to claim 10, the combination of Rosewarne and Zhang discloses: the decoder of claim 110. Decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain on a partition by partition basis with using a transform per partition, wherein the transform is a of a type which is selected based on one or more of the intra prediction mode, a dedicated syntax element and the partitions' size. (See rationale applied to rejection of claims 3, 7 and 9 in regard to the additional limitations to Claim 1, as satisfied, mutatis mutandis, by the application of those rationales in regard to the corresponding limitations) 	In regard to claim 11, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to decode a split mode flag for the predetermined block of the picture from the data stream; if the split mode flag is indicates a first split mode, perform the partitioning and the sequentially reconstructing; (See Rosewarne, Par. 0018: method comprising determining a split flag value decoded from the bitstream; See also Pars. 0107 and 0114) if the coded partition flag indicates a second split mode, reconstruct the predetermined block by spatial intra prediction in a manner depending on the intra-coding mode. (See again Rosewarne, Par. 0018: and Pars. 0107, 0114)	In regard to claim 12, the combination of Rosewarne and Zhang discloses: the decoder of claim 11, configured to perform the spatial intra prediction in case of the coded partition flag indicating the second split mode, by deriving a predictor for the predetermined block by filling, in one piece, the predetermined block depending on one or more already reconstructed samples neighboring the predetermined block in a manner depending on the intra-coding mode and then reconstructing the predetermined block by correcting the predictor using the prediction residual signaled in the data steam, or perform the spatial intra prediction in case of the coded partition flag indicating the second split mode, by partitioning the predetermined block into leaf blocks of an hierarchical multi-tree subdivision of the predetermined block along horizontal and vertical subdivision leaf block borders and sequentially reconstructing the leaf blocks of the predetermined block according to a predetermined leaf block order which sequentially traverses the leaf blocks. (See rationales applied in rejection of Claim 1 and Claim 11, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)  	In regard to claim 13, the combination of Rosewarne and Zhang discloses: the decoder of claim 11, configured to, if the intra prediction mode is an angular mode, if the split mode flag is indicates a first split mode, in filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode, subject the already reconstructed samples to a first interpolation filtering which depends on the angular mode; if the coded partition flag indicates a second split mode, in reconstruct the predetermined block by spatial intra prediction, fill the predetermined block depending on the one or more already reconstructed samples neighboring the predetermined block in a manner depending on the intra-coding mode by subjecting the already reconstructed samples to a second interpolation filtering which depends on the angular mode, wherein the first interpolation filtering differs from the second interpolation filtering in a mean number of already reconstructed samples on which each sample of the predictor within the predetermined block depends. (See rationales applied in rejection of Claim 1 and Claim 11, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang) 	In regard to claim 14, the combination of Rosewarne and Zhang discloses: the decoder of claim 11, comprising one or more tools and configured to disable the tools for blocks of the picture for which the first split mode is indicated. (See rationales applied in rejection of Claim 1 and Claim 11, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The tools referred to are known in the art and disclosed by the combination of the cited references, because those tools relate to transformation and inverse transformation; - (i.e., Rosewarne, Fig. 1: Transform block 102, Inverse Transform block 106)) 	In regard to claim 15, the combination of Rosewarne and Zhang discloses: the decoder of claim 14, wherein the one or more tools relate to transformation and inverse transformation. (See rationales applied in rejection of Claim 1 and Claim 14, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The tools referred to are known in the art and disclosed by the combination of the cited references; - (See Rosewarne, Fig. 1: Transform block 102, Inverse Transform block 106))  	In regard to claim 16, the combination of Rosewarne and Zhang discloses: the decoder of claim 14, wherein the one or more tools comprise one or more of transform skipping, explicit multiple core transform, and mode dependent non-separable secondary transform. (See rationales applied in rejection of Claim 1 and Claim 14, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The tools referred to, are known in the art and disclosed by the combination of the cited references; - (See Rosewarne, Fig. 1: Transform block 102, Inverse Transform block 106); See also Rosewarne, Pars. 0085, 0087 and 0091: HEVC standard as related to transform and inverse transform)) 	In regard to claim 17, the combination of Rosewarne and Zhang discloses: the decoder of claim 11, configured to, in filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode, use a filter to fill the current partition, if the coded partition flag indicates the second split mode, and disable the filter, if the split mode flag is indicates the first split mode, or perform a filtering in filling the current partition in a manner so that a number of the already reconstructed samples which contribute to one sample in the current partition is reduced for a case that the split mode flag indicates the first split mode, compared to a case that the split mode flag indicates the second split mode. (See rationales applied in rejection of Claim 1, Claim 11 and Claim 13, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references)	In regard to claim 18, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to decode a partition dimension flag for the predetermined bock of the picture from the data stream and set the partition dimension depending on the partition dimension flag to be horizontal or vertical. (See rationales applied in rejection of Claim 1, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references (See Zhang, Par. 0067: splitting types in the binary tree splitting: symmetric horizontal splitting and symmetric vertical splitting; See also Par. 0069)) 	In regard to claim 19, the combination of Rosewarne and Zhang discloses: the decoder of claim 18, configured to decode the partition dimension flag by use of context-dependent entropy decoding using a context which depends on the intra-coding mode. (See rationales applied in rejection of Claim 6 and Claim 18, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references (See Rosewarne, Pars. 0094: HEVC standard))  	In regard to claim 20, the combination of Rosewarne and Zhang discloses: the decoder of claim 18, configured to decode the partition dimension flag by use of context-dependent entropy decoding using one of three contexts comprising the intra-coding mode signaling a non-angular mode, the intra-coding mode signaling a horizontal mode, the intra-coding mode signaling a vertical mode. (See rationales applied in rejection of Claim 6 and Claim 18, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references (See Rosewarne, Pars. 0116 - 0118: coding modes such as intra-prediction mode with separate most probable mode (MPM) flags and prediction mode))  	In regard to claim 21, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to set the predetermined partition order depending on the intra-coding mode. (See rationales applied in rejection of Claim 1, Claim 6 and Claim 9, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references ((See Rosewarne, Pars. 0094: HEVC standard))) 	In regard to claim 22, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to, if the intra prediction mode is an angular mode, in filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode, subject the already reconstructed samples to a filter which depends on the angular mode, without pre-filtering. (See rationales applied in rejection of Claim 1 and Claim 20, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references)  	In regard to claim 23, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to, decode from the data stream an assignment of blocks into which the picture is subdivided to inter-prediction coding mode and intra-prediction coding mode to distinguish between inter-predicted blocks and intra-predicted blocks, wherein the predetermined block is an intra-predicted block. (See rationales applied in rejection of Claim 1 and Claim 20, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations are also met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references)	In regard to claim 24, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to set a width of the partitions, measured along the predetermined dimension, depending on a size of the predetermined block along predetermined dimension and/or depending on the intra-coding mode for the predetermined block and/or depending on whether the intra-coding mode for the predetermined block is an angular mode or not and/or depending a syntax element for the predetermined block in the data stream which indicates the number of partitions or which indicates the width. (See rationales applied in rejection of Claim 1, Claim 13, Claim 20 and Claim 22, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations are also met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references) 	In regard to claim 25, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream for all partitions prior to sequentially reconstructing the partitions of the predetermined block. (See rationale applied to rejection of claims 1, 2, 7 and 10 in regard to the corresponding limitations of decoding the prediction residual for all partitions prior to sequentially reconstructing the partitions of the predetermined block)  	In regard to claim 26, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to set the predetermined partition order depending on a syntax element signaled for the predetermined block in addition to the intra-coding mode. (See rationales applied in rejection of Claim 1 and Claim 6, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)	In regard to claim 27, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to select the predetermined partition order for the predetermined block depending on the data stream out of at least two different orders, select, for the derivation of the predictor, the one or more already reconstructed samples in a manner depending on the selection of the predetermined partition order for the predetermined block out of at least two different orders. (See rationales applied in rejection of Claim 1 and Claim 6, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)  	In regard to claim 28, the combination of Rosewarne and Zhang discloses: the decoder of claim 27, configured to perform the selection of the one or more already reconstructed samples depending on the selection of the predetermined partition order in such a manner that the one or more already reconstructed samples are located at two opposite sides of the current partition in case of one of the at least two different orders and merely at one of the two opposite sides in case of a further one of the at least two different orders. (See rationales applied in rejection of Claim 1, Claim 6 and Claim 27, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)   	In regard to claim 29, the combination of Rosewarne and Zhang discloses: the decoder of claim 27, wherein one of the at least two different orders traverses the partitions starting from a partition farthest away from an upper left corner of the predetermined block and another of the at least two different orders traverses the partitions starting from a partition nearest to an upper left corner of the predetermined block. (See rationales applied in rejection of Claim 1, Claim 6 and Claim 27, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)	In regard to claim 30, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, configured to decode the intra-coding mode for the predetermined block by deriving a list of most probable intra-prediction modes which forms a proper subset of a set of intra-prediction modes supported by the decoder, decoding an most probable mode list pointer from the data stream which points into the list of most probable intra-prediction modes. (See rationales applied in rejection of Claim 1, and Claim 20, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)  	In regard to claim 31, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the predetermined block is an intra-predicted block of the first type, wherein the decoder is configured to process an intra-predicted block by if the intra predicted block is of a second type, deriving a most probable flag from the data stream, which the decoder infers to be in a first flag state in case of the intra-predicted block being of the first type, if the most probable flag assumes the first flag state, deriving a list of most probable intra-prediction modes which forms a proper subset of a set of intra-prediction modes supported by the decoder, decoding an most probable mode list pointer from the data stream which points into the list of most probable intra-prediction modes, if the most probable flag assumes the second flag state, decoding a further pointer from the data stream which points into a remainder set of intra-prediction modes which comprises intra-prediction modes of the set of intra-prediction modes, disjoint to the list of most probable intra-prediction modes, intra-predicting the intra-predicted block or using a recursive quadtree-partitioning. (See rationales applied in rejection of Claim 1, and Claim 20, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)	In regard to claim 32, the combination of Rosewarne and Zhang discloses: the decoder of claim 30, configured to derive the list of most probable intra-prediction modes in case of the predetermined block being an intra-predicted block of a first type different than in case of the predetermined block being an intra-predicted block of a second type. (See rationales applied in rejection of Claim 1, Claim 20 and Claim 30, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang) 	In regard to claim 33, the combination of Rosewarne and Zhang discloses: the decoder of claim 30, configured to derive the list of most probable intra-prediction modes in case of the predetermined block being an intra-predicted block of a first type different than in case of the predetermined block being an intra-predicted block of a second type in that the decoder is configured to populate the list of most-probable intra-prediction modes by refraining from populating with, or preferring, in populating, angular modes of the set of intra-prediction modes over, DC and/or planar modes of the set of intra-prediction modes. (See rationales applied in rejection of Claim 1, Claim 20 and Claim 30, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)  	In regard to claim 34, the combination of Rosewarne and Zhang discloses: the decoder of claim 30, configured to derive the list of most probable intra-prediction modes in case of the predetermined block being an intra-predicted block of a first type different than in case of the predetermined block being an intra-predicted block of a second type in that the decoder is configured to populate the list of most-probable intra-prediction modes by preferring, in populating, angular modes of the set of intra-prediction modes closer to a predetermined dimension at which the predetermined block is portioned into the partitions so that the partitions are as wide as the predetermined block than compared to angular modes of the set of intra-prediction modes farther away from the predetermined dimension. (See rationales applied in rejection of Claim 1, Claim 20 and Claim 30, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)	In regard to claim 35, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain by, for each partition, decoding a transform of the prediction residual of the respective partition from the data stream in units of sub-blocks into which the transform is partitioned by, for each sub-block, decoding a coded sub-block flag from the data stream; if the coded sub-block flag is not set, infer that transform coefficients of the transform within the respective sub-block are zero, and if the coded sub-block flag is set, decode the transform coefficients of the transform within the respective sub-block from the data stream. (See rationales applied to rejection of claims 1, 2 – 4 and 7 in regard to the corresponding limitations; See also Zhang, Par. 0065 in regard to decoding transform coefficients of the transform)  	In regard to claim 36, the combination of Rosewarne and Zhang discloses: the decoder of claim 35, configured to partition the transform into the sub-blocks such that a number of coefficients per sub-block is a predetermined number irrespective of a partition size. (See rationales applied to rejection of claims 1, 2, 7 and 35 in regard to the corresponding limitations; See also Zhang, Par. 0065 in regard to decoding transform coefficients of the transform)	In regard to claim 37, the combination of Rosewarne and Zhang discloses: the decoder of claim 35, configured to partition the transform into the sub-blocks such that the transform is portioned into the sub-blocks one-dimensionally along a dimension along which the transform is less wide. (See rationales applied to rejection of claims 1, 7 and 35 in regard to the corresponding limitations)	In regard to claim 38, the combination of Rosewarne and Zhang discloses: the decoder of claim 35, configured to partition the transform into the sub-blocks such that 
 	 
if the transform is of size 1 .times. N,    N >=. 16      the subblocks are of size 1 .times. 16 
if the transform is of size N .times. 1,    N >=. 16       the subblocks are of size 16 .times. 1 
if the transform is of size 2 .times. N,    N >=. 8           the subblocks are of size 2 .times. 8 
if the transform is of size N .times. 2,    N >=. 8          the subblocks are of size 8 .times. 2 
else 						      the subblocks are of size 4 .times. 4. 
(See rationales applied to rejection of claims 1, 7 and 35 in regard to the corresponding limitations, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang) 	In regard to claims 39 - 76, the combination of Rosewarne and Zhang discloses the limitations of those claims as established in the rejections of claims 1 – 38. 
Indeed, claims 39 – 76 represent the counterparts of claims 1 – 38, as those claims disclose respectively encoders with similar limitations to those of claims 1 – 38 as analyzed above.
Therefore, claims 39 – 76 are rejected on the same grounds as claims 1 – 38.  
 	In regard to claims 77, the combination of Rosewarne and Zhang discloses the limitations of the method for block-based decoding of a picture from a data stream, comprising decoding an intra-coding mode for a predetermined bock of the picture from the data stream; partitioning, along a predetermined dimension, the predetermined block into partitions, wherein the number of partitions is greater than 2 and/or the partitions are one sample wide along the predetermined dimension; sequentially reconstructing the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions along the predetermined dimension by, for a current partition and before proceeding with a subsequent partition, deriving a predictor for the current partition by filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode; reconstructing the current partition by correcting the predictor using a prediction residual signaled in the data steam, wherein the method further comprises decoding the prediction residual from the data stream in transform domain by decoding coded partition flags for the partitions from the data stream sequentially and inferring that the coded partition flag for a last partition in partition order is set, if all preceding coded partition flags are not set, and, for each partition, 28154210278.1U.S. Patent Application No. 16/986,628 Attorney File No.: 110971-9444.US01if the coded partition flag is not set, setting the prediction residual for the respective partition to zero, and if the coded partition flag is set, decoding a transform of the prediction residual of the respective partition from the data stream. (Claim 77 is drawn to the method of Claim 1, and is therefore rejected on the same grounds as Claim 1)	In regard to claims 78, the combination of Rosewarne and Zhang discloses the limitations of the method for block-based encoding of a picture into a data stream, comprising determining an intra-coding mode for a predetermined bock of the picture and signal the intra-coding mode in the data stream; partitioning, along a predetermined dimension, the predetermined block into partitions, wherein the number of partitions is greater than 2 and/or the partitions are one sample wide along the predetermined dimension; sequentially subjecting the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions along the predetermined dimension to a prediction by, for a current partition and before proceeding with a subsequent partition, deriving a predictor for the current partition by filling the current partition depending on one or more already encoded samples neighboring the current partition in a manner depending on the intra-coding mode; determining a prediction residual for use in correcting the predictor for reconstructing the current partition, signaling the prediction residual of the partitions in the data steam., 29 154210278.1U.S. Patent Application No. 16/986,628 Attorney File No.: 110971-9444.US01 wherein the method further comprises encoding the prediction residual into the data stream in transform domain by encoding coded partition flags for the partitions into the data stream sequentially except the coded partition flag for a last partition in partition order, if all preceding coded partition flags are not set, which is then to be inferred to be set, wherein, for each partition, the coded partition flag being not set, signals that the prediction residual for the respective partition is to be set to zero, and if the coded partition flag is set, the prediction residual of the respective partition is subject to a transformation in order to acquire a transform of the prediction residual of the respective partition and the transform of the prediction residual is encoded into the data stream. (Claim 78 is drawn to the method of Claim 39, and is therefore rejected on the same grounds as Claim 39) 
	In regard to claims 79, the combination of Rosewarne and Zhang discloses a non-transitory digital storage medium having a computer program stored thereon to perform [[the]]a method for block-based decoding of a picture from a data stream, comprising decoding an intra-coding mode for a predetermined bock of the picture from the data stream; partitioning, along a predetermined dimension, the predetermined block into partitions, wherein the number of partitions is greater than 2 and/or the partitions are one sample wide along the predetermined dimension; sequentially reconstructing the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions along the predetermined dimension by, for a current partition and before proceeding with a subsequent partition, 30 154210278.1U.S. Patent Application No. 16/986,628 Attorney File No.: 110971-9444.US01 deriving a predictor for the current partition by filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode; reconstructing the current partition by correcting the predictor using a prediction residual signaled in the data steam, when said computer program is run by a computer, wherein the method further comprises decoding the prediction residual from the data stream in transform domain by decoding coded partition flags for the partitions from the data stream sequentially and inferring that the coded partition flag for a last partition in partition order is set, if all preceding coded partition flags are not set, and, for each partition, if the coded partition flag is not set, setting the prediction residual for the respective partition to zero, and if the coded partition flag is set, decoding a transform of the prediction residual of the respective partition from the data stream. (Claim 79 is drawn to the method of Claim 1, and is therefore rejected on the same grounds as Claim 1) 	In regard to claims 80, the combination of Rosewarne and Zhang discloses a non-transitory digital storage medium having a computer program stored thereon to perform [[the]]a method for block-based encoding of a picture into a data stream, comprising determining an intra-coding mode for a predetermined bock of the picture and signal the intra-coding mode in the data stream; partitioning, along a predetermined dimension, the predetermined block into partitions, wherein the number of partitions is greater than 2 and/or the partitions are one sample 31 154210278.1U.S. Patent Application No. 16/986,628 Attorney File No.: 110971-9444.US01 wide along the predetermined dimension; sequentially subjecting the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions along the predetermined dimension to a prediction by, for a current partition and before proceeding with a subsequent partition, deriving a predictor for the current partition by filling the current partition depending on one or more already encoded samples neighboring the current partition in a manner depending on the intra-coding mode; determining a prediction residual for use in correcting the predictor for reconstructing the current partition, signaling the prediction residual of the partitions in the data steam, when said computer program is run by a computer, encoding the prediction residual into the data stream in transform domain by encoding coded partition flags for the partitions into the data stream sequentially except the coded partition flag for a last partition in partition order, if all preceding coded partition flags are not set, which is then to be inferred to be set, wherein, for each partition, the coded partition flag being not set, signals that the prediction residual for the respective partition is to be set to zero, and if the coded partition flag is set, the prediction residual of the respective partition is subject to a transformation in order to acquire a transform of the prediction residual of the respective partition and the transform of the prediction residual is encoded into the data stream. (Claim 80 is drawn to the method of Claim 39, and is therefore rejected on the same grounds as Claim 39)  	In regard to claims 81, the combination of Rosewarne and Zhang discloses a non-transitory digital storage medium storing a [[Data]] data stream generated by a method according to claim 78. (Claim 81 is drawn to the method of Claim 78, and is therefore rejected on the same grounds as Claim 78)


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487